Citation Nr: 0506231	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  01-08 378A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1969.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision in which 
the RO denied a rating in excess of 50 percent for service-
connected PTSD, and a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  The veteran filed a notice of 
disagreement (NOD) with the July 2001 decision, later that 
month.  A statement of the case (SOC) was issued in September 
2001, and the veteran filed a substantive appeal in October 
2001.  

In March 2003, the Board undertook additional development of 
the claims under the provisions of 38 C.F.R. § 19.9 (2002).  
After the completion of the requested actions, the Board 
remanded the matter to the RO in August 2003.  At that time, 
it was noted that the provisions of 38 C.F.R. § 19.9 
essentially conferring upon the Board jurisdiction to 
adjudicate claims on the basis of evidence developed by the 
Board, but not reviewed by the RO, had been held to be 
invalid.  See Disabled American Veterans (DAV) v. Secretary 
of Veterans Affairs (Secretary), 327 F.3d 1339 (Fed. Cir. 
2003).  Hence, the Board returned the matters to the RO for 
initial consideration of the claims in light of the recently 
developed evidence.  

In November 2004, the RO granted a higher rating of 70 
percent for PTSD, effective September 26, 2000, the date of 
the veteran's original claim for increase (as noted in a 
November 2004 supplemental SOC (SSOC)).  Inasmuch as a higher 
evaluation is available for this condition, and the veteran 
is presumed to seek the maximum available benefit for a 
disability, the claim for increase remains viable on appeal.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

In the November 2004 rating decision, the granted the 
veteran's claim for a TDIU, effective September 26, 2000.  As 
this action constitutes a full grant of the benefit sought on 
appeal with respect to that claim, the only matter remaining 
on appeal is the claim for a higher rating for PTSD.  
FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claim for a rating in excess of 70 percent for 
PTSD has been accomplished.

2.	The veteran's PTSD is manifested, primarily, by intrusive 
memories, frequent sleep disturbances (including difficulty 
sleeping and nightmares), an exaggerated startle response, 
avoidance of reminders of his Vietnam service, anxiety, 
depressed mood, feelings of guilt, emotional numbness, 
irritability, and poor concentration; these symptoms reflect 
no more than occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The criteria for a rating higher than 70 percent for service-
connected PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 
4.7, 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim for a higher 
rating for PTSD has been accomplished.  

Through the September 2001 SOC, the November 2004 
supplemental SOC (SSOCs), and the RO's letters of April 2003 
and February 2004, the RO notified the veteran and his 
representative of the legal criteria governing the claim, the 
evidence that has been considered in connection with the 
appeal, and the bases for the denial of the claim.  After 
each, they were given the opportunity to respond.  Thus, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support the claim.  

Pursuant to the aforementioned documents, the veteran has 
also been afforded the opportunity to present evidence and 
argument in support of his claim.  In its April 2003 letter, 
the RO requested that the veteran provide authorization to 
enable it to obtain any outstanding private medical records, 
and information to obtain any VA treatment records, or 
records from other Federal agencies.  In a February 2004 
letter sent to the veteran, the RO again requested that the 
veteran provide authorization to enable it to obtain any 
outstanding private medical records.  The RO also requested 
information to obtain any VA treatment records, employment 
records, records from other Federal agencies, or records from 
state and/or local government agencies, as well as requested 
that the veteran submit any additional evidence in his 
possession.  Through these letters, the Board finds that the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA 
has been met.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) (addressing the duties imposed by          38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).
 
The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to this claim (or claims).  As 
explained above, all of these requirements have been met in 
the instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In the case now before the Board, the documents 
meeting the VCAA's notice requirements were provided both 
before and after the rating action on appeal.  However, the 
Board finds that any lack of pre-adjudication notice in this 
case has not prejudiced the veteran in any way.  

As indicated above, the RO issued the September 2001 SOC 
explaining what was needed to substantiate the claim for 
increase within two months of the July 2001 rating decision 
on appeal, and the veteran was thereafter afforded the 
opportunity to respond.  Moreover, the RO notified the 
veteran of the VCAA duties to notify and assist in its 
letters of April 2003 and February 2004; neither in response 
to these letters, nor at any other point during the pendency 
of this appeal, has the veteran informed the RO of the 
existence of any evidence that has not already been obtained.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran.  As indicated below, the RO has 
obtained outpatient treatment reports from the Ralph H. 
Johnson VA Medical Center (VAMC) in Charleston, South 
Carolina (hereinafter referred to as the Charleston VAMC), 
dated from August 1997 to September 2000, from May 2001 to 
June 2001, and from December 2003, as well as a February 2004 
letter from a counselor treating the veteran at the 
Charleston Vet Center.  The RO has also arranged for the 
veteran to undergo numerous VA examinations.  The veteran has 
submitted in support of his claim a November 2002 letter from 
the Charleston Vet Center, and personal statements dated 
September 2000 and January 2001.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any existing pertinent evidence 
that has not been obtained.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998);       Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim for a higher rating for PTSD. 

II.	Background

In its November 1998 rating decision, the RO granted service 
connection and assigned an initial rating of 30 percent for 
PTSD, effective June 11, 1998.  

In September 26, 2000, the veteran filed a claim for an 
increased rating for service-connected PTSD.

On VA examination in November 2000, the veteran initially 
appeared relaxed and calm, and expressed himself clearly and 
stayed to the point.  He did not express any bizarre 
thoughts.  He became upset during the interview when 
recalling experiences from his service in Vietnam.  The 
veteran reported a history of frequent sleep disturbances, 
including nightmares, an exaggerated startle response, 
intrusive memories, an emotional numbness, poor 
concentration, and irritability.  The examiner diagnosed 
PTSD, chronic, and alcohol dependence, in sustained full 
remission; and assigned a Global Assessment of Functioning 
(GAF) score of 55.  The examiner also noted that the veteran 
experienced an array of symptoms consistent with a diagnosis 
of PTSD, that had increased in intensity and frequency over 
the previous three to four years.           

Records from the Charleston VAMC, dated from August 1997 to 
September 2000, and from May 2001 to June 2001, document the 
veteran's ongoing symptoms of and treatment for PTSD, and 
related symptoms of depressed mood and sleep disturbances.  

On VA examination in June 2001, the veteran reported that he 
had difficulty sleeping, that included problems with 
intrusive recollections of incidents from service.  He also 
reported having episodes of anger, and an avoidance of 
conversations with others that reminded him of his service in 
Vietnam.  Mental status examination revealed that the veteran 
was appropriately dressed and neatly groomed, and was 
oriented, alert and responsive.  He interacted in a 
cooperative and agreeable manner.  The veteran appeared to 
become fairly frustrated and agitated when discussing his 
Vietnam service, but was able to maintain his composure.  He 
was also able to express himself in a relevant and coherent 
manner.  There was no significant disruption of the veteran's 
basic cognitive functioning.  He denied any current or recent 
homicidal or suicidal ideation, bizarre or delusional 
beliefs, or morbid preoccupations.  Insight, judgment, 
reasoning, and concentration appeared to be within normal 
limits.  The veteran also stated that he felt he had some 
problems with short-term memory.  The examiner diagnosed 
PTSD, moderate, and alcohol abuse, in remission, and assigned 
a GAF of 55.  

In a November 2002 letter, a counselor at the Charleston Vet 
Center treating the veteran for his PTSD stated that the 
veteran regularly experienced psychiatric symptoms associated 
with his PTSD of anxiety, depression, hypervigilance, 
exaggerated startle response, sleep disturbances (manifested 
by difficulty falling asleep and awakening during the night), 
feelings of guilt, and concentration problems as a result of 
intrusive recollections from service.  The counselor assessed 
PTSD, chronic and severe, and assigned a GAF ranging from 39 
to 47, with a score of 42 to 45 during the majority of the 
time.  

A December 2003 record of treatment by a psychiatrist at the 
Charleston VAMC noted that the veteran experienced symptoms 
of intrusive memories, flashbacks, insomnia when recalling 
memories from service in Vietnam, and avoidance of reminders 
of his service.  It was also noted that the veteran had 
social avoidance, anhedonia, hyperarousal, exaggerated 
startle response, irritability, and difficulty concentrating.  
The psychiatrist assessed PTSD, with severe associated 
occupational and social impairment, and assigned a GAF of 33.     

On VA examination in February 2004, the veteran reported that 
he continued to have severe difficulties with sleep, which 
consisted of awakening several times during the night and 
having recurrent memories of incidents from service.  He also 
reported that during the day, his intrusive memories from 
service had become more intense and more frequent in recent 
years.  According to the veteran, his problem with 
hyperarousal had also recently become worse.  He further 
complained of problems with irritability and anger, and of 
avoidance of any conversations that reminded him of his 
service.  

On mental examination, the veteran's affect was fluid and 
congruent throughout the interview.  His thoughts were well 
organized, and he was easy to follow.  The veteran's thought 
process was goal directed, and he did not show any signs of 
bizarre thinking.  He appeared to have a moderate energy 
level that remained consistent throughout the interview.  He 
denied suicidal or homicidal thoughts.  The examiner also 
noted the veteran's ongoing history of frequent, intense, and 
vivid intrusive memories, which the examiner considered to be 
severe in their manifestation.  These recollections affected 
the veteran at all times of the day, and he often had 
difficulty keeping these memories from interfering with daily 
activities in a variety of settings, such as when he was home 
alone, having a conversation, or driving.  The examiner 
further noted the veteran's chronic history of intense and 
persistent hyperarousal, problems with irritability and 
anger, and hypervigilance.  Additionally, the examiner 
referred to the veteran's discomfort at times in crowded and 
noisy places, and his attempt to avoid anything that reminded 
him of his Vietnam service.  Also noted was that the veteran 
experienced psychic numbing, interfering with his ability to 
feel certain positive emotions such as contentment or 
satisfaction, although in some areas of his life he had 
recently become more capable of experiencing more positive 
emotions.  Recently, the veteran had begun to develop a 
stronger relationship with his daughter.  He had also begun 
to spend time with friends he had known since childhood, and 
he remained actively involved in his church.  The examiner 
diagnosed PTSD, chronic, and alcohol dependence, in sustained 
full remission, and assigned a GAF of 50.  

In his February 2004 letter, the counselor at the Charleston 
Vet Center treating the veteran again assessed PTSD, chronic 
and severe, and assigned a GAF ranging from 39 to 50, with a 
score of 42 to 45 during the majority of the time.  

In its November 2004 rating decision, the RO granted a 70 
percent rating for PTSD, effective September 26, 2000.

III.	Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The history of the veteran's disability has been considered; 
however, as an increased rating issue involves assessing the 
severity of an already service-connected disability, the 
present level of disability is of primary concern when 
determining whether a higher evaluation is warranted.  See 
Francisco v. Brown,      7 Vet. App. 55, 58 (1994).

The veteran's PTSD has been rated as 50 percent disabling, 
under 38 C.F.R. § 4.130, Diagnostic Code 9411.  However, a 
General Rating formula for evaluating psychiatric impairment 
other than eating disorders contains the actual rating 
criteria for evaluating the veteran's disability.  

Under that formula, a 70 percent evaluation is warranted for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent ability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and 
memory loss for names of closes relatives, own occupation, or 
own name.  

Considering the medical evidence of record in light of the 
above-noted criteria, the Board finds that the symptoms 
associated with the veteran's PTSD have been consistent with 
the criteria for no more than the currently assigned 70 
percent rating.

A review of the medical evidence of record shows that the 
veteran's service-connected PTSD is manifested, primarily, by 
intrusive memories, frequent sleep disturbances, including 
difficulty sleeping and nightmares, an exaggerated startle 
response, avoidance of reminders of his Vietnam service, 
anxiety, depressed mood, feelings of guilt, emotional 
numbness, irritability, and poor concentration.  The February 
2004 VA examiner, in connection with the most recent 
examination of record, noted that the veteran's sleep 
problems, intrusive recollections, and hyperarousal all 
appeared to have become more frequent and intense over the 
past few years, and that the veteran would at times have 
intrusive recollections while attempting to concentrate on 
various daily life activities.  This examiner further noted 
that the veteran's affect was fluid and congruent throughout 
the interview, his thought process was well organized and 
goal directed, and he was easy to follow.  Additionally, the 
veteran's energy level appeared to be moderate, he denied 
suicidal or homicidal thoughts, and he reported having a 
strong relationship with specific family members and some 
ongoing friendships, as well as involvement in his church.  
Also noted was that while the veteran continued to show some 
signs of psychic numbing, he had recently begun to experience 
more positive emotions and develop stronger relationships 
with others.   

The Board finds that these psychiatric symptoms are 
indicative of occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, the level of 
impairment contemplated in the currently assigned 70 percent 
disability rating.  However, these symptoms do not meet the 
criteria for the maximum 100 percent rating.  

As noted above, the 100 percent rating is warranted for total 
occupational and social impairment, due to certain symptoms.  
Here, however, the veteran has not been found to have gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, or any of the 
other symptoms that are characteristic of the 100 percent 
rating.  The veteran has been shown to experience frequent 
intrusive recollections that at times interfere with his 
ability to concentrate on daily life activities, including 
when having a conversation or alone at home attempting to 
rest or sleep; however, there is no evidence to suggest that 
he is unable to perform activities of daily living (including 
maintenance of minimal personal hygiene).  Rather, the Board 
finds that the extent and severity of the anxiety and 
depressed mood, intrusive recollections, sleep disturbances, 
difficulty in establishing and maintaining effective 
relationships, and other symptoms suffered by the veteran are 
more characteristic of the criteria for the 70 percent 
rating.      

The Board also emphasizes that the GAF scores assigned 
throughout the time period pertinent to the instant claim for 
increase warrant assignment of no more than the current 70 
percent rating.  According to the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), a GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  There is no question that the GAF score and the 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See e.g., Richard v. Brown, 
9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  However, the GAF scores assigned in a case, like 
an examiner's assessment of the severity of a condition, are 
not dispositive of the evaluation issue; rather, they must be 
considered in light of the actual symptoms of the veteran's 
disorder (which provide the primary basis for the rating 
assigned).  

The Board notes that a VA counselor treating the veteran 
assigned, in November 2002, a GAF score ranging from of 39 to 
47, with a score of 42 to 45 during the majority of the time, 
and, in February 2004, assigned a score of 39 to 50, with a 
score of 42 to 45 a majority of the time.  Also, in December 
2003, a VA physician assigned a score of 33.  Under the DSM-
IV, a GAF score between 31 and 40 suggests that a psychiatric 
disability is manifested by some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work).  

The Board notes, however, that the GAF scores assigned in the 
31-40 range seem to reflect a greater degree of impairment 
than is reflected in the actual treatment records, to include 
those records pertinent to the timeframe in which the scores 
were assigned.  For instance, these reflects include no 
evidence of suicidal ideation, speech that is at times 
illogical or irrelevant, or impairment in reality testing, 
symptoms that, per the DSM-IV, are generally indicative of 
such a GAF between 31 and 40.  Also, the veteran has not had 
many friends, but has been still involved with his family.  
In light of these facts, and the more detailed discussion 
noted above, the Board finds that, given the veteran's actual 
psychiatric symptoms shown during these time frames, the 
scores assigned in the 31-40 GAF range, alone, provide no 
basis for an assignment of a higher rating.  

On the contrary, the Board points out that, in this case, the 
GAF range assigned by the veteran's counselor that reflects 
his level of psychiatric impairment most of the time (between 
42 and 45), as well as the scores assigned in connection with 
comprehensive VA examinations in this case-55 in November 
2000, 55 in June 2001, and 50 in February 2004-seem to be 
more indicative of the veteran's level of psychiatric 
impairment.  According to the DSM-IV, a GAF score between 51 
and 60 is indicative of moderate symptoms (e.g., flat affect 
and circumstantial speech, and occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning.  A GAF score of 41 to 50 is indicative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or serious impairment in 
social occupational or social functioning.  These scores 
certainly are indicative of no more than the currently 
assigned 70 percent rating. 

Under these circumstances, the Board determines that the 
claim for a rating in excess of 70 percent for PTSD must be 
denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 70 percent for PTSD is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


